Appellant was convicted of violating the local option law, his punishment being assessed at a fine of $25 and twenty days imprisonment in the county jail.
He plead guilty. On motion for new trial he moved the court to set aside the plea as entered and hear the case on plea of not guilty. This was refused. As presented this was not error.
The court tried the cause on waiver of jury by appellant. There was some testimony introduced which is found in the record. It raises the question of agency. The court decided this against appellant. In view of the record, we believe the court was justified in finding against this contention.
The judgment is affirmed.
Affirmed.
                          ON REHEARING.                         April 7, 1915.